ALLOWABLE SUBJECT MATTER
Claims 1 is allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claim is deemed allowable over the references since the references do not disclose or render obvious a silicone adhesive composition having the dual-cure mechanisms as claimed in the amounts of peroxide-curable silicone and addition-curable silicone as claimed, while also having the gel fraction and/or amount of peel in 90° direction as recited in amended claim 1.
While Aoki (U.S. Pub. 2002/0013386) discloses a silicone-based pressure-sensitive adhesive composition which includes an MQ resin component (b) and a diorganosiloxane component (a) as well as a peroxide curing agent, and further notes the gel fraction and holding power of the resulting adhesive, the amount of MQ resin and diorganosiloxane components are outside of the claimed range.  Specifically, Aoki teaches that the mixture of the two components (a) and (b) is in the range of 80:20 to 20:80, see p. 2, [0022].  However, the claims require 100 parts by weight of peroxide-curable silicone and 2 to 9 parts by weight of an addition reaction-curable silicone rubber.
EP 0,529,841 describes moisture-curable pressure sensitive adhesive which employ an MQ resin and a polydiorganosiloxane gum in a ratio of 5:95 to 70:30, however the composition does not include any peroxide curing agent.  Furthermore, EP 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claim 1 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796